Citation Nr: 0709294	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-00 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from October 1982 to September 
1984 and from June 1989 to February 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied entitlement to the 
benefits currently sought on appeal.  In February 2004, the 
Board denied an appeal for an evaluation in excess of 50 
percent.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2006 
decision, the Court affirmed a finding that VA had complied 
with its duty to assist the veteran in the development of his 
claim, pursuant to 38 U.S.C.A. § 5103A.  The Court also found 
that the Board had provided an inadequate statement of 
reasons and bases for its decision; and to that extent, 
vacated and remanded the decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court explained that the Board did not discuss that an 
extraschedular evaluation may be granted in cases in which 
factors such a marked interference with employment or 
frequent periods of hospitalization render the application of 
the schedular standards impractical; nor did the Board 
discuss whether the veteran's PTSD presented a case in which 
extraschedular evaluation could be granted under 38 C.F.R. 
§ 3.321(b)(1).  This determination should be made in the 
first instance by the agency of original jurisdiction (AOJ).  

The veteran's attorney has requested that current VA 
outpatient records be obtained and that the veteran be 
afforded a current examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran, 
through his attorney, for any evidence 
he may have as to the extent of 
interference with employment or 
frequent periods of hospitalization due 
to PTSD.  Such evidence may include, 
but not be limited to, statements from 
employers or co-workers, records of 
time lost, and reports of 
hospitalization.  He should be provided 
with appropriate releases and informed 
that VA will attempt to obtain any 
records he identifies, although it is 
ultimately his responsibility to 
support his claim.  

2.  The AOJ should obtain a complete 
copy of the veteran's clinical records 
for 2006 and 2007.  

3.  The veteran should be scheduled for 
an examination to determine the extent 
of his PTSD.  The claims folder should 
be made available to the examiner for 
review prior to the examination.  Any 
tests or studies needed to respond to 
the following inquiries should be done.  
a.  The examiner should provide a 
report of a complete psychiatric 
examination identifying both normal and 
abnormal findings, as well as all 
current manifestations of PTSD.  
b.  The examiner should express an 
opinion as to the current GAF (Global 
Assessment of Functioning) score.  
c.  The examiner should discuss the 
extent of the veteran's occupational 
impairment due to PTSD.  

4.  Thereafter, readjudicate the rating 
for PTSD.  Additionally, the AOJ should 
determine if the case should be 
referred for an extraschedular 
evaluation under 38 U.S.C.A. 
§ 3.321(b)(1) (2006).  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last supplemental 
statement of the case.  The veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



